Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

Claims Rejections
Claim Rejections - 35 USC $103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims  1-5 and 7-10 are rejected under 35 USC 103 (b) as being unpatentable over Sakurai et al (JP2006262121)  in view of  Simpson et al (US 10,041/812).
Regarding claim 1, Sakurai et al disclose the circuit as shown on Figures 1-6 comprising:
-a power module (DC) and an integrated circuit control module (130);
- a capacitor unit (C1), directly connected to a first node of the power module (DC); 
-a ferrite bead component (10):and 
-a filter capacitor (C2); and
wherein the ferrite bead component is set as a zero resistance at low frequency, See Figure 5.
Regarding to claims 5 and 10, wherein the ferrite bead component (1) is made with an ferrite. 
         Sakurai et al  discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-a current limiting component, directly connected to a second node of the integrated circuit control module, configured to limit a voltage level of the second node as called in claim 1.
-wherein the capacitor unit comprises a first capacitor (CIGD and a second capacitor (C1) connected in parallel and the first capacitor and the second capacitor have different capacitances as called for in claim 2.
-wherein the first capacitor is a tantalum capacitor as called for in claims 3 and 8.
-wherein the second capacitor is a ceramic capacitor as called for in claim 4 and 9.
          Nevertheless, Simpson et al suggest a current limiter (resistor 100) as shown on Figure 6A for limiting the current to protect the transistor (Q3).
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the resistor as suggested by Simpson et al in the circuit of Sakurai et al for the purpose of limiting current.
However, a skilled artisan realizes that two capacitors are connected in parallel would reduce the overall capacitance value of the capacitors and, as well known in the art, the capacitor comprises different selectable types. Thus, employ additional parallel capacitor for reducing capacitance and selecting the optimum types for the capacitors of Nagano et al as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Nagano is to be used. Lacking of showing any criticality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add parallel capacitor and select the optimum types for the capacitors of Nagano as claimed for the purpose of reducing capacitance value and enhancing the performance of the circuit to accommodate with requirement of a predetermined system.

Response to Applicant’s Arguments
The applicant’s arguments over Nagano et al (JP 2010288244 A) as moot without traverse.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842